DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 
2.  This action is responsive to the Applicant’s Remarks, Amendments and Arguments filed January 11, 2021.
3.  In view of a thorough search and examination of the present application, and in light of the following:
Prosecution histories of parent applications, 12182813 (filed 7/30/2008, U.S. Patent 8583668 issued 11/12/2013), 14076948 (filed 11/11/2013, U.S. Patent 8959100 issued 2/17/2015), and 14584475 (filed 12/29/2014, U.S. Patent 10133458 issued 11/20/2018) of the instant application;
A terminal disclaimer against U.S. Patent 10133458 filed and approved;
The Remarks, Amendments and Arguments filed January 11, 2021; 
Prior art searched and results reviewed; and 
An update search on prior art conducted in domains (EAST, NPL-ACM, Google, NPL-IEEE, IP Discover, Google Patents, Google Scholar, etc.); 
Claims 43-62 (renumbered to 1-20) are allowed. 
Reasons for Allowable
4. The following is the Examiner's statement of reasons for allowance: 

Claims 43, 52 and 61 are rejected under 35 U.S.C. § 103(a) as being unpatentable over 
Hu et al.: "INTERACTIVE MAP-BASED TRAVEL GUIDE", (U.S. Patent Application Publication US 20060271277 Al, filed October 28, 2005 and published November 30, 2006, hereafter "Hu"), in view of
Norris et al.: "INTERPRETING LOCAL SEARCH QUERIES", (United States Patent 7917490 B2, filed July 9, 2007 and issued March 29, 2011, hereafter "Norris"); and 
Claims 44-51, 53-60 and 62 are rejected under 35 U.S.C. § 103(a) as being unpatentable over
Hu, in view of Norris, as applied above to claims 43, 52 and 61 above, and further in view of
Delorme et al.: "COMPUTER AIDED ROUTING SYSTEM", (United States Patent
5,559,707, filed Jan. 31, 1995 and issued Sep. 24, 1996, hereafter "Delorme").

As responses, in the Remarks filed January 11, 2021 to the above Office Actions of November 4, 2020, the Applicant argued that,  
“”The references fail to disclose modifying, via the computing device, said first user request based on said additional data Regarding claims 43, 52, and 61, the office action admits that the Hu reference fails to teach "modifying, via the computing device, 
“”The references fail to disclose receiving a selected map from the set of maps and communicating the selected map to said first user for display on a device associated with the first user Regarding claims 43, 52, and 61, the office action asserts that Figure 28 and paragraph 0097 of the Hu reference teaches "receiving from said first user, at the computing device, a selection of an identified map of said set of maps," and "communicating, over the network, the selected map to said first user for display on a  device associated with the first user." The applicant disagrees and submits that the office action has misrepresented the teachings of the Norris reference and has failed to consider the claim as a whole. Figure 28 and paragraph 0097 of the Hu reference merely describes an interface that allows the user to directly choose an image from a Pick Trip Image interface 2800 to be associated with a trip plan. As a first matter, there is nothing in the Hu reference that teaches or suggests that the images from the PickTrip Image 
Based on a thorough review of the prosecution histories of the instant application and its parent applications, terminal disclaimer filed/approved and arguments filed, the Examiner was persuaded and further identified the subject matters below, recited in claim 43 and similarly recited in independent claims 52 and 61, related to context enhanced mapping, is distinct from prior art and is of merits for allowable.
“receiving, over a network at a computing device, a request for a map from a first user, said request comprising an identification of a physical location and at least one criteria;
searching, via the computing device, data storage available to the network, said data storage comprising maps that comprise additional data added by a second user,
wherein the additional data is related to the physical location identified in the request from the first user;
modifying, via the computing device, said first user request based on said additional data;
searching, via the computing device, said data storage based on said modified request;
identifying, via the computing device, using results of the modified search, a set of maps stored on the network that correspond to the physical location and the at least one criteria;
communicating, via the computing device over the network, information associated with each map of said set of maps to said first user;
receiving from said first user, at the computing device, a selection of an identified map of said set of maps; and
communicating, over the network, the selected map to said first user for display on a device associated with the first user.”

An update search on prior art in domains (EAST, NPL-ACM, Google Searches, Google Patents and Scholar, IP Discover, NPL-IEEE, etc.) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google Searches, Google Patents and Scholar, IP Discover, NPL-IEEE, etc.) do not fairly teach or suggest teaching of the subject matters as described above and disclosed in each of the independent claims 43, 52 and 61. 


After searches on prior art and a thorough examination of the present Application, and in light of the prior art, Claims 43-62 (renumbered to 1-20) are allowed. 
Conclusions
5.  Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
6. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 

KUEN S LU   /Kuen S Lu/
Patent Examiner
  
Art Unit 2156  
March 7, 2021